|                         |[pic]                          |                         |
|Chief Justice            |                               |Nueces County Courthouse |
|Rogelio Valdez           |                               |901 Leopard, 10th Floor  |
|                         |                               |Corpus Christi, Texas    |
|Justices                 |                               |78401                    |
|Nelda V. Rodriguez       |                               |361-888-0416 (Tel)       |
|Dori Contreras Garza     |                               |361-888-0794 (Fax)       |
|Gina M. Benavides        |                               |                         |
|Gregory T. Perkes        |                               |Hidalgo County           |
|Nora L. Longoria         |                               |Administration Bldg.     |
|                         |                               |100 E. Cano, 5th Floor   |
|Clerk                    |                               |Edinburg, Texas 78539    |
|Dorian E. Ramirez        |                               |956-318-2405 (Tel)       |
|                         |                               |956-318-2403 (Fax)       |
|                         |                               |                         |
|                         |                               |www.txcourts.gov/13thcoa |
|                         |Court of Appeals               |                         |
|                         |Thirteenth District of Texas   |                         |
|                         |                               |                         |

                               March 30, 2015

|Hon. Felipe Garcia Jr.              |Hon. Gilberto Hinojosa              |
|The Garcia-Williams Law Firm        |Attorney at Law                     |
|201 E. University Drive             |622 E. St. Charles St.              |
|Edinburg, TX 78539                  |Brownsville, TX 78520               |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |
|                                    |                                    |
|Hon. David K. Williams              |                                    |
|The Garcia-Williams Law Firm        |                                    |
|201 E. University Drive             |                                    |
|Edinburg, TX 78539                  |                                    |
|* DELIVERED VIA E-MAIL *            |                                    |

Re:   Cause Nos. 13-13-00659-CV, 13-13-00660-CV, and 13-13-00661-CV
Tr.Ct.No.   CL-29,133-G, CL-29,133-G-B, and CL-29,133-G-A
Style:      Faith Ozcelebi M.D. v. K. V. Chowdary,  M.D.,  Individually  and
        D/B/A Valley Gastroenterology Clinic, P. A. Valley Gastroenterology
        Clinic, P. A.

Dear Counsel:

      The above-referenced causes have been  set  for  submission  and  oral
argument in Edinburg in the Court of Appeals for the Thirteenth District  of
Texas in its courtroom located  on  the  5th  floor  of  the  Administration
Building, 100 E. Cano, Edinburg, Texas on Wednesday, May 20, 2015  at  10:30
a.m., before a  panel  consisting  of  Chief  Justice  Valdez  and  Justices
Rodriguez and Longoria.


      The Court has determined these cases merit  oral  argument.   Tex.  R.
App. P. 39.7.  The Court expects both parties to be present  and  ready  for
argument even if only one party has requested oral argument.  Each  side  is
allowed twenty minutes to present its case.  If additional time  is  needed,
you must file a motion requesting same prior  to  the  date  of  submission.
This Court looks with disfavor on the failure of  lawyers  to  appear  after
having requested oral argument or last minute notices  of  waived  argument.
We consider these practices to be discourteous and  it  prevents  the  Court
from scheduling other cases for submission.


      If this setting presents an  irreconcilable  conflict  in  your  court
schedule, it will be  necessary  for  you  to  file  a  motion  to  postpone
argument.

                                  Very truly yours,
                                  [pic]
                                  Dorian E. Ramirez, Clerk

DER:pf

|    |                                                                    |